The learned vice-chancellor first heard and decided the case on the pleadings. The correctness of that decision does not seem to be questioned now, and, apparently, was not questioned at the time. The complainant obtained a reopening of the case in order to prove, if he could, that the original grantee of the mortgagor had actual notice of the mortgage, then unrecorded, to foreclose, which this suit was brought. On this point the vice-chancellor heard evidence fully, and decided, as a matter of fact, that the evidence failed to satisfy him that such grantee had notice. That was the crux of the case. On this appeal it is argued that the overwhelming weight of the evidence is to the contrary of the court's finding. We have examined the evidence and conclude that it adequately supports the conclusion of the vice-chancellor.
The decree will therefore be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
 For reversal — None. *Page 312